Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Election/Restrictions
Claim 16 is allowable. Claims 30-35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 02/10/2022, is hereby withdrawn and claims 30-35 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward E. Sowers on 08/11/2022.
The application has been amended as follows: 
16. (Currently amended) A composite material comprising composite particles, wherein the composite particles include: (a) a porous carrier material in particulate form, wherein the porous carrier material has pores with pore sizes in the range of 10 nm to 2µm, and (b) a swellable material, wherein the pores of the porous carrier material contain the swellable material, wherein the porous carrier material is a mineral filler or a mixture of mineral fillers, wherein the porous carrier material has an open pore system, wherein the swellable material is formed in the pores of the porous carrier material to provide an internal coating therein of the swellable material, and wherein the swellable material exhibits a non-swollen volume and during a swelling process, a swollen volume, and wherein the swollen volume increases, relative to the non-swollen volume, by at least a factor of 0.5.
21. (Currently amended) The composite material according to claim 16, wherein the mineral filler is selected from the group consisting of silicas, xerogels, diatomaceous earth, zeolites, aerogels, perlite, tuff, expanded clay, vermiculite and layered silicates.
24. (Currently amended) The composite material according to claim 16, wherein the swellable material exhibits a non-swollen volume and during a swelling process, a swollen volume, and wherein the swollen volume increases, relative to the non-swollen volume, by a factor of 0.5 to 10.
28. (Currently amended) The composite material according to claim 26, wherein the swellable material selected is a synthetic polymer selected from the group consisting of (meth)acrylates, poly(meth)acrylic acid, salts of poly(meth)acrylic acid, polyacrylamide, poly alcohols and their co- and terpolymers and mixtures thereof.
31. (Currently amended) A process for the production of the composite material according to claim 16, the process comprising the steps of:(a) providing a porous carrier material, and (b) forming a swellable material in the pores of the porous carrier material.
REASONS FOR ALLOWANCE
Claims 16, 19, 21-22, 24-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all the cumulative limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731